Exhibit 10.11

Execution Version

FIRST AMENDMENT

TO

CREDIT AGREEMENT

AMONG

REX ENERGY IV, LLC,

as Borrower,

KEYBANK NATIONAL ASSOCIATION,

as Administrative Agent,

and

The Lenders Signatory Hereto

Effective as of March 30, 2007



--------------------------------------------------------------------------------

FIRST AMENDMENT TO CREDIT AGREEMENT

This FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) executed
effective as of the 30th of March, 2007 (the “First Amendment Effective Date”)
is among REX ENERGY IV, LLC, a limited liability company formed under the laws
of the State of Delaware (the “Borrower”); and KEYBANK NATIONAL ASSOCIATION, as
administrative agent for the Lenders (in such capacity, together with its
successors, the “Administrative Agent”).

Recitals

A. The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of October 2, 2006 (the “Credit Agreement”),
pursuant to which the Lenders have made certain credit available to and on
behalf of the Borrower.

B. The Borrower has requested and the Administrative Agent and the Lenders have
agreed to amend certain provisions of the Credit Agreement.

C. NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Defined Terms. Each capitalized term which is defined in the Credit
Agreement, but which is not defined in this First Amendment, shall have the
meaning ascribed such term in the Credit Agreement. Unless otherwise indicated,
all section references in this First Amendment refer to the Credit Agreement.

Section 2. Amendments to Credit Agreement.

2.1 Amendments to Section 1.02. Section 1.02 is hereby amended by adding or
amending and restating the following definitions in their entirety:

“Agreement” means this Credit Agreement, as amended by the First Amendment to
Credit Agreement, dated March 30, 2007, and as the same may from time to time be
amended, modified, supplemented or restated.

“Applicable Margin” means, for any day, with respect to any Eurodollar Loan,
4.00% and with respect to any ABR Loan, 3.00%.

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period plus the following expenses or charges to the extent deducted from
Consolidated Net Income in such period: interest, income taxes, depreciation,
depletion, amortization, unrealized losses from financial derivatives,
exploration expenses and other similar non-cash charges, minus all non-cash
income, including but not limited to income from unrealized financial
derivatives, added to Consolidated Net Income.

“Free Cash Flow” for any period shall mean EBITDAX less (a) cash tax payments
actually made during such period, (b) interest payments made during such period,
(c) voluntary repayments of principal made during such period and (d) capital
expenditures made regarding development.

 

Page 2



--------------------------------------------------------------------------------

“Maturity Date” means the earlier of (a) the next Business Day following the
closing date of the Senior Credit Facility, (b) the next Business Day following
the date of the issuance of Equity Interests by the Borrower or an Affiliate
pursuant to an initial public offering or (c) December 31, 2007.

“Net Cash Proceeds” means in connection with any issuance or sale of Equity
Interests, Debt securities, Casualty Events or the incurrence of loans, the cash
proceeds received from such issuance or incurrence, net of attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.

“Proved Reserves” means “Proved Reserves” as defined in the Definitions for Oil
and Gas Reserves (in this paragraph, the “Definitions”) promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in
effect at the time in question. “Proved Developed Producing Reserves” means
Proved Reserves which are categorized as both “Developed” and “Producing” in the
Definitions, “Proved Developed Nonproducing Reserves” means Proved Reserves
which are categorized as both “Developed” and “Nonproducing” in the Definitions,
“Proved Developed Reserves” means the sum of Proved Developed Producing Reserves
and Proved Developed Nonproducing Reserves and “Proved Undeveloped Reserves”
means Proved Reserves which are categorized as “Undeveloped” in the Definitions.

“Reserve Report” means the Initial Reserve Report and each other report, in form
and substance reasonably satisfactory to the Administrative Agent, setting
forth, as of each June 30th or December 31st, the oil and gas reserves
attributable to the Oil and Gas Properties of the Borrower and the Subsidiaries,
together with a projection of the rate of production and future net income,
taxes, operating expenses and capital expenditures with respect thereto as of
such date, based upon the pricing assumptions consistent with the Administrative
Agent’s lending requirements at the time and reflecting (and conforming to the
definition of) Total Reserve Value, provided that each such report hereafter
delivered must (a) separately report on Proved Developed Producing Reserves,
Proved Developed Nonproducing Reserves and Proved Undeveloped Reserves and
separately calculate the Total Reserve Value of each such category of Proved
Reserves for the Borrower’s and the its Subsidiaries’ interests, (b) take into
account the Borrower’s actual experiences with leasehold operating expenses and
other costs in determining projected leasehold operating expenses and other
costs, (c) identify and take into account any “over-produced” or
“under-produced” status under gas balancing arrangements, and (d) contain
information and analysis comparable in scope to that contained in the Initial
Reserve Report.

“Total Debt” means, at any date, all Debt of the Borrower and the Consolidated
Subsidiaries on a consolidated basis, less cash on hand, excluding from Debt
accounts payable and other accrued liabilities (for the deferred purchase price
of Property or services) from time to time incurred in the ordinary course of
business which are not greater than thirty (30) days past the date of invoice or
delinquent or which are being contested in good faith by appropriate action and
for which adequate reserves have been maintained in accordance with GAAP.

 

Page 3



--------------------------------------------------------------------------------

“Total Reserve Value” means the net present value, discounted at 10% per annum,
of the future net revenues before income taxes expected to accrue to the
Borrower’s and its Subsidiaries’ collective interests in Proved Reserves
expected to be produced from Oil and Gas Properties during the remaining
expected economic lives of such reserves. Each calculation of such expected
future net revenues shall be made in accordance with the then existing standards
of the Society of Petroleum Engineers, provided that in any event
(a) appropriate deductions shall be made for severance and ad valorem taxes, and
for operating, gathering, transportation and marketing costs required for the
production and sale of such reserves, (b) the pricing assumptions used in
determining Total Reserve Value for any particular reserves shall be based upon
(i) annual quotations on the New York Mercantile Exchange for Henry Hub (natural
gas) or Cushing, Oklahoma (oil) futures on the date of the relevant reserve
report for each calendar year to the extent such quotations are available for
future periods, provided that with respect to quotations for calendar years
after the fifth calendar year, the quotation for the fifth calendar year shall
be applied, (ii) with respect to future periods for which quotations are not
available on the New York Mercantile Exchange, constant pricing for such periods
based on the quotation for the last period for which a quotation is available on
the New York Mercantile Exchange for Henry Hub (natural gas) or Cushing,
Oklahoma (oil), (c) operating expenses shall be held constant, (d) future
capital expenditures shall be expressed in current year dollars (i.e., inflation
shall not be assumed), and (e) to the extent basis Swap Agreements are not in
place, the cash-flows derived from the pricing assumptions set forth in clause
(b) above shall be further adjusted to account for the historical basis
differentials for each month during the preceding 12-month period calculated by
comparing realized crude oil and natural gas prices to Cushing, Oklahoma and
Henry Hub NYMEX prices for each month during such period.; provided that the
Total Reserve Value shall be further adjusted, if necessary, to exclude a
portion of reserves other than Proved Developed Producing Reserves such that not
less than 70% of Total Reserve Value is attributable to Proved Developed
Producing Reserves.

2.2 Amendments to Section 3.04(c).

(i) Section 3.04(c)(i) is hereby amended and restated in its entirety as
follows:

“(i) If, after giving effect to any termination or reduction of the Commitments
pursuant to Section 2.06(b) or this Section 3.04(c), the total Revolving Credit
Exposures exceeds the total Commitments, then the Borrower shall (a) prepay the
Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess, and (b) if any excess remains after
prepaying all of the Borrowings as a result of an LC Exposure, pay to the
Administrative Agent on behalf of the Lenders an amount equal to such excess to
be held as cash collateral as provided in Section 2.07(j).”

(ii) Section 3.04(c) is hereby amended by adding the following subsections
(c)(iv) and (c)(v):

 

Page 4



--------------------------------------------------------------------------------

“(iv) The Commitments shall permanently reduce in amounts equal to:

(A) 100% of the Net Cash Proceeds of any Debt incurrence of the Borrower or any
of its Subsidiaries or of the sale or issuance of any Equity Interests of the
Borrower, excluding Debt permitted by Section 9.02.

(B) 100% of the Net Cash Proceeds of any Casualty Event related to the Borrower
or any of its Subsidiaries.

(C) 100% of the Net Cash Proceeds of any sale or disposition of the Borrower’s
Oil and Gas Properties.

(v) Beginning July 1, 2007, the Commitments shall permanently reduce by an
amount equal to 100% of the Borrower’s Free Cash Flow. Such reduction shall
occur no later the next Business Day after the quarterly financial statements
for the fiscal quarter most recently ended are due pursuant to Section 8.01(b).”

2.3 Amendment to Section 8.14. Section 8.14 is hereby amended and restated in
its entirety as follows:

“Section 8.14 Swap Agreements. The Borrower shall maintain Swap Agreements
(a) with one or more Approved Counterparties and (b) which have aggregate
notional volumes for the reasonably anticipated projected production from proved
developed and producing Oil and Gas Properties, for each of crude oil and
natural gas for each month during the period during which such Swap Agreement is
in effect for each of crude oil and natural gas, calculated separately, of not
less than (i) 90% for the first 12-month period from the date of determination,
(ii) 85% for the second 12-month period from the date of determination and
(iii) 80% for the third and fourth 12-month periods from the date of
determination, in each case, as determined by reference to the most recent
Reserve Report.”

2.3 Amendment to Article VIII. Article VIII is hereby amended by adding the
following section 8.18:

“Section 8.18 Reserve Reports.

(a) On or before March 1st and September 1st of each year, commencing
September 1st, 2007, the Borrower shall furnish to the Administrative Agent and
the Lenders a Reserve Report evaluating the Oil and Gas Properties of the
Borrower and its Subsidiaries as of the immediately preceding December 31st and
June 30th. The Reserve Report as of December 31 of each year shall be prepared
by one or more Approved Petroleum Engineers, and the June 30 Reserve Report of
each year shall be prepared by or under the supervision of the chief engineer of
the Borrower who shall certify such Reserve Report to be true and accurate and
to have been prepared in accordance with the procedures used in the immediately
preceding December 31 Reserve Report.

 

Page 5



--------------------------------------------------------------------------------

(b) With the delivery of each Reserve Report, the Borrower shall provide to the
Administrative Agent and the Lenders a certificate from a Responsible Officer
certifying that in all material respects: (i) the information contained in the
Reserve Report and any other information delivered in connection therewith is
true and correct, (ii) the Borrower or the Guarantors own good and defensible
title to the Oil and Gas Properties evaluated in such Reserve Report and such
Properties are free of all Liens except for Liens permitted by Section 9.03,
(iii) except as set forth on an exhibit to the certificate, on a net basis there
are no gas imbalances, take or pay or other prepayments in excess of the volume
specified in Section 7.18 with respect to its Oil and Gas Properties evaluated
in such Reserve Report which would require the Borrower or any Guarantor to
deliver Hydrocarbons either generally or produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (iv) none of their Oil and Gas Properties have been sold since the
date of the last Total Reserve Value determination except as set forth on an
exhibit to the certificate, which certificate shall list all of its Oil and Gas
Properties sold and in such detail as reasonably required by the Administrative
Agent and (v) attached thereto is a schedule of the Oil and Gas Properties
evaluated by such Reserve Report that are Mortgaged Properties and demonstrating
the percentage of the total value of the Oil and Gas Properties that the value
of such Mortgaged Properties represent.

2.4 Amendments to Section 9.01. Section 9.01 is hereby amended and restated in
its entirety as follows:

“9.01 Financial Covenants.

(a) Ratio of Total Debt to EBITDAX. The Borrower will not, at any time, permit
its ratio of Total Debt as of such time to EBITDAX for the four fiscal quarters
ending on the last day of the fiscal quarter set forth below to be greater than
(i) 7.00 to 1.0 for the fiscal quarter ending March 31, 2007, (ii) 7.00 to 1.00
for the fiscal quarter ending June 30, 2007, (iii) 6.75 to 1.0 for the fiscal
quarter ending September 30, 2007 and (iv) 6.50 to 1.00 for the fiscal quarter
ending December 31, 2007. For the purposes of calculating this Ratio, EBITDAX
shall exclude non-reoccurring legal expenses.

(b) Current Ratio. The Borrower will not permit, as of the last day of any
fiscal quarter, its ratio of (i) consolidated current assets (including the
unused amount of the total Commitments, but excluding non-cash assets under FAS
133) to (ii) consolidated current liabilities (excluding non-cash obligations
under FAS 133 and unused availability under this Agreement) to be less than 1.0
to 1.0. For the purposes of calculating this Ratio, current assets and current
liabilities shall exclude unrealized financial derivatives.

(c) Interest Coverage Ratio. The Borrower will not permit the ratio of EBITDAX
for the four fiscal quarters ending on the last day of the fiscal quarter
immediately preceding the date of determination for which financial statements
are available to be greater than 1.5 to 1.0. For the purposes of calculating
this Ratio, EBITDAX shall exclude non-reoccurring legal expenses.

 

Page 6



--------------------------------------------------------------------------------

(d) Total Reserve Value to Total Debt Ratio. The Borrower will not, as of any
date of determination, permit its ratio of (i) Total Reserve Value as in effect
on such date of determination to (ii) Total Debt as of such date of
determination to be less than 1.5 to 1.0.”

Section 3. Conditions Precedent. The effectiveness of this First Amendment is
subject to the receipt by the Administrative Agent of the following documents
and satisfaction of the other conditions provided in this Section 3, each of
which shall be reasonably satisfactory to the Administrative Agent in form and
substance:

3.1 First Amendment. The Administrative Agent shall have received multiple
counterparts as requested of this First Amendment from each Lender.

3.2 Payment of Outstanding Invoices. Payment by the Borrower to the
Administrative Agent of all fees and other amounts due and payable on or prior
to the First Amendment Effective Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower.

3.3 No Default. No Default or Event of Default shall have occurred and be
continuing as of the First Amendment Effective Date.

Section 4. Representations and Warranties; Etc. The Borrower hereby affirms:
(a) that as of the date of execution and delivery of this First Amendment, all
of the representations and warranties contained in each Loan Document to which
the Borrower is a party are true and correct in all material respects as though
made on and as of the First Amendment Effective Date (unless made as of a
specific earlier date, in which case, was true as of such date); and (b) that
after giving effect to this First Amendment and to the transactions contemplated
hereby, no Defaults exist under the Loan Documents or will exist under the Loan
Documents.

Section 5. Miscellaneous.

5.1 Confirmation. The provisions of the Credit Agreement (as amended by this
First Amendment) shall remain in full force and effect in accordance with its
terms following the effectiveness of this First Amendment.

5.2 Ratification and Affirmation of the Borrower. The Borrower hereby expressly
(i) acknowledges the terms of this First Amendment, (ii) ratifies and affirms
its obligations under the Credit Agreement and the other Security Instruments to
which it is a party, (iii) acknowledges, renews and extends its continued
liability under the Credit Agreement and the other Security Instruments to which
it is a party remains in full force and effect with respect to the Indebtedness
as amended hereby.

5.3 RELEASE BY THE BORROWER. THE BORROWER HEREBY ACKNOWLEDGES AND AGREES THAT:
(I) IT HAS NO CLAIM OR CAUSE OF ACTION AGAINST THE ADMINISTRATIVE AGENT OR ANY
LENDER (OR ANY OF THE

 

Page 7



--------------------------------------------------------------------------------

DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, AFFILIATES OR ATTORNEYS OF THE
FOREGOING), (II) THE ADMINISTRATIVE AGENT OR ANY LENDER HAS HERETOFORE PROPERLY
PERFORMED AND SATISFIED IN A TIMELY MANNER ALL OF ITS OBLIGATIONS TO THE
BORROWER AND (III) IT HAS RECEIVED THE ADVICE OF LEGAL COUNSEL WITH REGARD TO
THE RELEASES CONTAINED HEREIN. THE ADMINISTRATIVE AGENT AND THE LENDERS WISH
(AND THE BORROWER AGREES) TO ELIMINATE ANY POSSIBILITY THAT ANY PAST CONDITIONS,
ACTS, OMISSIONS, EVENTS OR CIRCUMSTANCES WOULD IMPAIR OR OTHERWISE ADVERSELY
AFFECT ANY OF THEIR RIGHTS, INTERESTS, SECURITY AND/OR REMEDIES. FOR AND IN
CONSIDERATION OF THE AGREEMENTS CONTAINED IN THIS FIRST AMENDMENT AND OTHER GOOD
AND VALUABLE CONSIDERATION, THE BORROWER VOLUNTARILY, KNOWINGLY, INCONDITIONALLY
AND IRREVOCABLY RELEASES, WAIVES AND FOREVER DISCHARGES THE ADMINISTRATIVE AGENT
OR ANY LENDER, TOGETHER WITH ITS PREDECESSORS, SUCCESSORS, ASSIGNS, SUSIDIARIES,
AFFILIATES, AGENTS, EMPLOYEES AND ATTORNEYS (COLLECTIVELY, THE “RELEASED
PARTIES”), FROM: (X) ANY AND ALL LIABILITIES, OBLIGATIONS, DUTIES, PROMISES OR
INDEBTEDNESS OF ANY KIND OF THE BORROWER, WHETHER KNOWN OR UNKNOWN, ANTICIPATED
OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL,
AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART ON OR BEFORE THE DATE THE
FIRST AMENDMENT EFFECTIVE DATE AND (Y) ALL CLAIMS, OFFSETS, CAUSES OF ACTION,
SUITS OR DEFENSES OF ANY KIND WHATSOEVER (IF ANY), WHICH THE BORROWER MIGHT
OTHERWISE HAVE AGAINST THE RELEASED PARTIES OR ANY OF THEM, WHETHER KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE FIRST AMENDMENT EFFECTIVE DATE, IN EITHER CASE (X) OR
(Y) IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, OR ARISING FROM ANY “LOANS”,
INCLUDING, WITHOUT LIMITATION, ANY CONTRACTING FOR, CHARGING, TAKING, RESERVING,
COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE HIGHEST LAWFUL RATE
APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER THIS FIRST AMENDMENT,
THE CREDIT AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND NEGOTIATION FOR AND
EXECUTION OF THIS FIRST AMENDMENT, OR ON ACCOUNT OF ANY CONDITION, ACT,
OMISSION, EVENT, CONTRACT, LIABILITY , OBLIGATION, INDEBTEDNESS, CLAIM, CAUSE OF
ACTION, DEFENSE, CIRCUMSTANCE OR MATTER OF ANY KIND WHICH EXISTED, AROSE OR
OCCURRED AT ANY TIME FROM THE BEGINNING OF THE WORLD TO THE DATE THIS FIRST
AMENDMENT BECOMES EFFECTIVE.

5.4 Counterparts. This First Amendment may be executed by one or more of the
parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.

5.5 No Oral Agreement. THIS WRITTEN FIRST AMENDMENT, THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH

 

Page 8



--------------------------------------------------------------------------------

REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR UNWRITTEN ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES.

5.6 Governing Law. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.

 

Page 9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed effective as of the date first written above.

 

BORROWER:   REX ENERGY IV, LLC   By:  

/s/ Benjamin W. Hulburt

  Name:   Benjamin W. Hulburt   Title:   Chief Executive Officer

 

First Amendment

Signature Page - 1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:   KEYBANK NATIONAL ASSOCIATION,   as Administrative Agent
and Lender   By:  

/s/ Thomas Rajan

  Name:   Thomas Rajan   Title:   Senior Vice President

 

First Amendment

Signature Page - 2